Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 1 of 23

Jannely Arevalo

From:

Sent:

To:

Subject:
Attachments:

Good Afternoon

Jannely Arevalo

Monday, March 9, 2020 2:54 PM
'besposito@pmaventures.com'

Sabal Ridge Apts vs. Pope / 750 South Ocean Boulevard #1-S
20200309141750502. pdf

In regards to the above referenced matter, please see attached correspondence in response to your letter dated

December 13, 2019.

Regards,

faruuly Crevale

Collections Paralegal

kas Kaye Bender
: Altarneys At Law
www. KBRLegal.Com
1200 Park Central Boulevard South
Pompano Beach, Florida 33064
Area Code (954
Main 928-0680
Fax 7/2-0319
Jannely@KBRLegal.com

onli “ 2014, 2015, 2016, 2017 DIAMOND WINNER FOR BEST LAW FIRM!!

This communication from a debt collector is an attempt fe collect a debt and any information ebtained wilt be used for that purpose.

PERSONAL & CONFIDENTIAL

This email and all attachments fransmitied with it may coniain ‘egally privileged and confidential information Intended solely for the use of the addressee. If the reader of this message is

not the intended recipient, you are hereby notified that any reading,
received this message in error, please notify the sender immediately by telephone at 954-928-0580 or by electronic mai

thereof. Thank you.

dissemination, distribution, copying or other use of this message or its attachments is sirictly prohibited. If you have
i and delete this message and all copies and backups

Exhibit C
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 2 of 23

 

ROBERT L, KAYE, B.C.8.* s
MICHAEL S, BENDER, B.C.5,* ie

ye Bender
Rembaum. rt.

Attorneys At Law

Jerrrey A, REMBAUM, B.CS,* ia ie, Ge
DEBORAH 5. SUGARMAN a a
ANDREW B, BLACK, B.C,5.*

PETER C, MOLLENGARDEN, B,C.S,*
GERARD S. COLLINS

SHAWN G, BROWN, 5.0.5,*

ZEA
ya

  

 

 

JEFFREY D, GREEN

EMILY E, GANNON
DANIELLE M, BRENNAN
LAUREN T, SCHWARZFELD
ALLISON L. HERTZ, B.C.8.4

MAIN OFFICE:

1206 PARK CENTRAL BLVD SOUTH
POMPANO BEACH, Fi 38064

TEL, (984) 828-0680

FAX (964) 772-0319

(800) 974-0680

WITH ADDITIONAL OFFICES In;
PALM BEACH GARDENS

TAMPA

MIAMI

*SoOaRD CERTIFIED SPECIALIST IN

ABRIL e af Co 777 CONDOMINIUM AND PLANNED
JAY oe : SB" DEVELOPMENT LAW
ou conn no DSUGARMAN@EKBRLEGAL.COM
KERSTIN HENZE, OF COUNSEL
LISA A, MAGILL, B,C.S.*, OF COUNSEL
March 9, 2020

Via Fax: (888) 718-8862

Brandon Esposito

JK Law, P.A,

925 S. Federal Highway, Suite 125
Boca Raton, FL 33432

Re: Sabal Ridge Apartment Association, Inc.
Owner: Gregory Harold Pope and Michele Bernadette Pope
Property address: 750 S. Ocean Blvd. #1-S, Boca Raton, FL 33432
File No.: 20344.0001

Dear Mr. Esposito:

We have received your letter dated December 13, 2019 regarding the above-
referenced matter and dispute the allegations contained therein. Your clients’ account
remains delinquent and the Association will proceed with further legal action if the
outstanding delinquency is not resolved.

As your clients are aware, regular quarterly assessments are owed to the
Association. Additionally, as your clients are also aware, there have been several
special assessments that have come due and your clients have failed to make timely
payments. In response to your inquiry conceming interest, in accordance with the
Declaration of Condominium for Sabal Ridge Apartments, interest on delinquent
assesstuents accrues at the highest rate per annum (18%).

In response to your letter, enclosed is the full and complete validation
evidencing your clients’ debt to the Association. Sp ecifically, enclosed is an account
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 3 of 23

Gregory Harold Pope and Michele Bernadette Pope
March 9, 2020

Page 2

history with the Association reflecting the details of the outstanding balance owed
(the clients’ ledger docs not reflect interest, attorney’s fees and costs) and all
supporting documentation for the special assessments. Additionally, enclosed is a
ledger reflecting the full balance now due of $47,627.69, which includes interest,
attorney’s fees and costs, Your clients must make arrangements to resolve the full
amount owed or the Association will have no alternative but to proceed with further
legal action. Payment in full or acceptable payment arrangements must be made by
March 20, 2020 or the Association will proceed accordingly, _

Should you have further questions or wish to discuss this matter in greater
detail, please contact our office.

Very truly yours,
a

me,

 

DSS:cs

Enclosure

ce: Peter Mollengarden, Esquire
besposito@pmaventures.com

KAYE BENDER REMBAUM, P.L.
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 4 of 23

 

Page 1 of 3
KAYE BENDER REMBAUM
ACCOUNT STATUS
3/9/2020

POPE , GREGORY HAROLD
POPE , MICHELE BERNADETTE
ASSOCIATION SABAL RIDGE APARTMENTS CLIENT ID# 26344,0001
UNIT # 1-5
STATUS COLLECTIONS
ADDRESS 750 SOUTH OCEAN BOULEVARD #1-S, BOCA RATON, FLORIDA 33432
ATTORNEY INTEREST RATE 18.00

CHARGE LATE ATTY LINE
DATE TYPE ASSESSMENT INTEREST FEES FEES COSTS APPLIED BALANCE
04/01/16 R 7,961.94 314.11 0.00 0.00 6,00 8,276.05 0.00
04/01/16 BISA 10,973.16 453,98 @.00 8.00 (0.00 11,427.14 0.00
O4/1S/16 | SiA 2,295.83 130.20 0,00 0,00 6,00 2,426.03 9.00
07/01/16 R 7,961.94 180.26 6.00 0.60 0.06 8,142.20 0.00
OT/LS/A6 S/A 2,295.83 90.57 0.00 0.00 0,00 2,386.46 0.00
O9/1S/16 S/A 92,987.20 947.65 6.00 0.00 0,00 93,934.85 0,00
10/01/16 R 7,961.94 482,05 0.00 6.00 0,00 8,443.99 0,06
10/15/16 SiA 2,2595,83 174.90 0.00 0.00 0.06 2,470.73 6,00
OVGL/L7 _R 7,961.94 310.19 6.00 0.06 0.00 8,272.13 0.00
OL/IS/17 S/A 2,295.83 73,59 0.00 6.00 0.00 2,369.42 0.60
02/15/17 S/A 92,987.20 3,419.35 6.00 0,00 0.00 96,406.55 0,00
o4/O1/l7 R 7,561.94 782.61 0,00 0.00 6.00 8,744.55 0.00
04/15/17 S/A 2,295.83 332.39 0.00 0.06 0.00 2,628.22 0.60
O7/0L/AT R 7,961.94 1,065.93 6.00 0.00 6.00 9,027.87 0.00
OT/ALSAT S/A 2,295.83 497,03 0.60 6.00 0,00 2,792,86 0.00
10/01/17 R 7,961,94 2,066,95 6.06 0.00 0.06 10,022.89 0.60
JO/T5/L7 S/A 2,295.83 653.28 0.00 0.00 6.00 2,949.11 0.00
OLV/OL/18 R 7,961.94 1,983.38 6,00 0.00 6,06 9,945.32 0.00
01/15/18 S/A 2,295.83 598.94 0,60 0.60 0.00 2,894.77 0.08
04/01/18 R 7,961.94 1,778.67 0.00 0.00 0.00 9,740.61 0,00
04/15/18 S/A 2,295.83 497,04 6.00 0,00 0,00 2,792,87 0,00
O7/0V/18 R 7,961,94 1,421.36 =—-0.00 0.00 0.00 9,383,360 0.06
O7/15/18 SiA 2,295.83 394.01 6.00 6.00 0.00 2,689,84 0.00
10/01/18 R .- 7,961.94 1,060.34 0.00 0.00 0.00 9,022.08 0.06
10/15/13 S/A. 2,295,383 289.85 8.00 0.00 0,00 2,585.68 0.00
o1/o1/19 R 8,160.49 716.33 0.00 0.00 0.06 8,876.82 0.06
01/15/19 SIA 2,295.83 185.69 0.00 0.00 0.00 2,481,352 0.00
O4/01/19 R 8,160,459 354.14 0,00 6.60 0.00 8,514.63 0,60
04/15/19 S/A 99,525.29 9,059.76 0.00 6.00 0,00 86,479.15 22,105.96
O7T/01/19 R 8,160.49 1,014.14 6.00 6,00 6,60 768.65 8,405,938
FO/O1/19 R 8,160.49 643.96 0.00 0.00 0.08 398.41 8,405.98

http://192.168,1.40/pm/pm _print_calculate.asp?unit= 20344,0001 &printtrueddate=03/09.., 3/9/2020
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 5 of 23

 

Page 2 of 3
11/45/19 O 0.00 0,00 0,00 250.00 10,65 260.65 0.00
12/69/19 DTA 0.00 0,00 0.00 9.00 0.00 0.00 0.00
01/01/20 R 8,237.04 276.22 0.00 0.00 0.00 28,43 8,484.83
03/09/20 oO 0.00 0.00 0.00 225.60 0.00 0.00 225.00
TOTAL
CHARGES $452,483,15 $32,242.61 $0.00 $475.00 $16.65 $485,211.41
APPLIED $406,464.80 $30,858.27 $0.00 $250.00 $10.65 $437,583.72
BALANCE $46,018.35 $1,384.34 $0.00 $225.00 $0.00 $47,627.69
BALANCE DUE $47,627.69
PAYMENT-HISTORY:
DATE PAYMENTS TYPE CHECK#
06/20/16 $7,961.94 A 00269
06/20/16 $8,627.33 A 00269
06/20/16 $2,295.83 A 00269
08/08/16 $7,961.94 A 00337
08/08/16 $2,295.83 A 00337
10/03/16 $42,987.20 A 00430
10/03/16 $50,000.00 A 00422
11/29/16. $7,961.94 A 00520
03/16/17 $7,961.94 A 98802
03/21/17 $50,000,00 A 00118
OS/OT/17 $42,987.20 A 00161
08/07/17 $14,849.43 A 00271
10/19/47 $7,961.94 A 305
01/24/18 $2,295.83 A 313
02/08/18 $7,961.94 A 321
99/19/18 $2,295.83 A ASSOC
09/27/18 $7,961.94 A 00352
03/05/19 $4,591.66 A 391
5/15/19 $2,295.83 A 00165
OS/15/19 $15,923.88 A 00165
06/28/19 $50,000.00 A 6208
06/28/19 $49,525.29 A 00220
10/08/19 $8,160.49 A 00364
12/06/19 $24,481.47 T 551
01/08/20 $8,237.04 A 557

$413,102.25 TOTAL ASSOCIATION RECEIVED
$24,481.47 TOTAL RECEIVED INTO TRUST

http://192.168.1.40/pm/pm _print_calculate.asp?unit= 20344.0001 &print=trueédate=03/09/... 3/9/2020
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 6 of 23
Page 3 of 3

$437,583.72, GRAND TOTAL RECEIVED

DISBURSAL-HISTORY;
DATE DISBURSMENT TYPE
12/09/19 $24,481.47 DTA

$24,481.47 'TOTAL DISBURSED TO ASSOCIATION
$0.00 TOTAL DISBURSED TO FIRM

$24,481.47 GRAND TOTAL DISBURSED

 

$0.00 BALANCE IN TRUST

http://192,168.1.40/pm/pm _print_calculate,asp?unit= 20344,0001 &printtrue&date03/09/.... 3/9/2020
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 7 of 23

fhe, ¢ Mrs. Coreg

 

ry la

 

 

 

 

 

 

 

 

  
 
     
   

 

  

      
   

 

 

 

 

   
  

   
 

 

 

 

 

 

 

 
 

 

 

 

[aS
ss + eet aur
Dake. Trivett |) Cheehe Amesat ‘ Aan - Sani
ee nsw ie senses eran ot vwamal Bid Leora
ol foifaag : wo: won -
| wf ‘a
wferfins | ster | I teenod ts aged!
piftafaorg 5818 ' LASER F . fees.
sspatiors jp ee IIe PA BET ae Bh NG BF
olfag/ 3018 AST | dans | oS 988 Spe |
def foi fans 5528 | 1,961.94 ‘ , ‘ 4,9 aad:
0d fos tors a554 j A584 |, 7 : 12 259.97 :
pet {t9[n019 oerdden | Aauod . : 98ae c, By ISRBS |
Ovfot} aai5 3587 1, 9éle94 wile fecne oan dea
OT for]aais 3895 RAGE Hy
PT /sPfaos OORT = RATEPS : JSG
if ae) a0r5 aptaqin | 49 bh Pe \ , a56F7
sofot [pais $408 | T4094 © 4
dolts fans JL3E. et , ates | A enna
jojar {aos AapSlye | 7,981.94 5 ns
Oiler] dere 3648 raeh ed 7 i
afuporm | 2672 | AAS |
OSfet {toi i wb eau 1,9240¢4 Shs
pitler {sets i $4s mS INE:
apafnihe peomeaasteds
oelfes/ arte 37a (7, 2806
cad Rebels * 3
i 2, 805, #8 i :
eer Ape fst ono —_ BONG G00! ie ATE ES. “ . ie, ¥
Obfaafaote fo ood 1 1,060 5: . vers M
bk ftofrete 826 Fae i F, 427.39 _ » FIA v
e | atledeelicd a ae
MP. pared rem | i ARUWES Fs 4d4,
oR Jogfrois | de 08a | ARE i POLO 3 te
et [ot/rote ! 0387.00 4 7 90t. P4f 3788
bafdtfrere § Bet | i 43, 98h xe Hoe
ales inalbe Lod a
Jnjo3aoie | j C6400 \ 44, OP da t * gen AS bb, dort, a
foes | 90th | nth uee | Syommoe i 8d i
Hfofaete | 3ee) I ada anes wae
a [24q/sout f° epS tour | | Tate Gof . bjs 4 : 4 bbe
eOLfOl aol sete AEE, Lotog sy i (2,603.60
gol | oxfosfrerr | apee 94,9 genao |: 1 168,54m8b
0s [iy f dor PPR | peed AR | ITUARTE
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 8 of 23

Ar ete Greene Ps pe
Lis, wd Py

 

 

 

i : i aa ami th ee 7 Oe

3 | 4
Dobe,  |otavoicett | Cheer | Amgust. | (Bidaeast | Balke. |
i : nottionel Ateh odes we

 

 

 

 

 

Cd tasbae |
oafiafaet | yr 42.98.89 | | : ye 15 92009
oe” sgfmf 2617 | SOLE a Sp, 20.00 i 5599 F 1 44 Gad GP | ;
e if\t Salaofant naltidees ememmnmras | |. i S4etees :
pllotfactt | 296%. 2,195,863. Ipecac sense te glade
os[orfeert Boibl.» Volz, 9820 | | 7eRAC |b MIS |
only | elegant ce speteeeledeh | Ne
|

f

i

H

|

+e

Lo
ce ~ :

 

 

  
  
   
  
  
   
 
 
 

 

 

©7f wfeort | dane, 8 (ges 90 97,163.08
o8[onfsait OOP ave 4 74, 649, 4a tows tf’ | 1h, 603.60
: TBO! NE nd A BY.

    

 

 

 

 

 

 

 

 

 

 

 

 

  

 
 
 

  

fabd Foes t im
saligprort 365 496094 | r o30V (Bq603.b6
iv u for]aoi7 4058 A208, G3 2 | en
ily |) Ae a i | Ady i
of fad foot? 08S i 3 Sts 54 ;
et fat{ao® | tia’ A 295.04. 5 4 oe oe
oa fo8 [red Jal 1,961.04 , i p17 ¥ | HF 9943 |
fly | Aefatdant Tay 2 coos gpa | i ay Bhuat !
0S /ob/r01F |g aoKes | |G, 8% 20 in
4 I Btefttefgeontece| wie Heseepoats! | i | BT V9ted to
av fialaak ane LAPS ES a 4 Ah, id, re Powe
ema seat opie csactcd | evens seapeseet ates ' : i { |
onniae= tyrone? 1 | 3, 39s i
iol B94 nos? ate dakds\ a KRU PI | HOT 2M, DBbB
A egaafsee |: | p635a0 | 496i ty eet 93,108 oy
a Ae ; Hy AThed i,

o (allies Gore ASPass es yo
i Ladd: md Beles Td. Aiea i fo HS B139.. be we

eifarfaarg |. sata | ~4 :
| ea/esf 201? 3H sn bo) day La 74ee3 3
‘8 )/eqfaor? 99, dass AF | " 4 1H at .
Al Pelee pet POO GTB wepreedag vt ok NR, 95.4

wdfn /aott CbUbKine | ARIS GS | HES | Sh, COR Se |
05 J6 Jeol? | S98 e Aon Mat. aap; ab M6 10s

 

 

 

 
   

  
 
 
 

 

 

 

 

aly jestefashfacsirss : Spteolgee 198, 4b "
Nab LIP/tord | gb tbo 1 AG, SARA? | Haga ’ BA, 380, 80
06/38/2019 40 ZoP. | osaoes |, fa92 39,389 :

 
 
 

\\s | aeeyeayleae “

tole’ fre 19

peewee | | 63? |.
eased f, P, tbb AG Lh Ansa vs AGAR DB i i weet te tee

 

 

 

 

 

 

a p —
1-4 i . 4
bo BE
| Mi
" i é : i
y i re] : iG
i i t i

pt

 

 

\
= melleees ginmeee + peter path ch Setar art ee TOT ee ae
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 9 of 23

SABAL RIDGE APARTMENT ASSN, INC,
FINANCIAL TRANSACTIONS - 02/13/20

750 S OCEAN Bivp # 1s Unit ID: 15
GREG POPE STATUS: O7 - ATTORNEY
PREPAID BAL! 0,00
TAN ~we-~ PAYMENTS / TREN DESCRe---~ -+-0+---CHARGES/PAYMENT DISTR-~~------~ BALANCE
DATE PAYM? AMP CHECK # DEP DI CODE N/A DESCRIPTION AMOUNT DUE
113019 EXPENSE ADJ og ig SET UP BALANCE 50.00 50.09
L1L3019 EXPENSE ADJ o9 SET UP BALANCE 25,00 75,00
113019 EXPENSE ADJ 09 SET UF BALANCE 7961.94 8036.94
143029 EXPENSE ABT 08 SEP UP BALANCE 8160.49 © 16197,43
1t3g019 EXPENSE ADT O09 SET UP BALANCH 8160.49 2435792
iL3019 EXPENSE ADT 03 SET UP BALANCE 8160.49 32518 ,41

113019 10/1/15 BALANCE, 1/1/16 BALANCE, 3RD QTR 2017, 2ND
113019 QUR 2019, 3RD OTR 2019, 4TH QTR 2019

113019 EXPENSE ADS 1a &/A SET UP BAL 2295.83 34814 ,.24
123019 EXPENSE ADT. 10 a/A SET UP BAL 2295.83 37110,07
113019 EXPENSE ADT 16 8/A SET UP BAL 2298.83 33405 ,90
113019 2ND OTR 2015 S/A, 3RD OTR 2017, 1ST QTR 2018

OLO1Z0 APPLY CHARGES Al ASSESSMENT 8237.04 47642 ,94
610820 8237.04 557 010820 AL ASSESSMENT (8237.04) 39405,90
020720 24481,47 30561aTTY 020720 09 SET UF BALANCE (24481,47) 14924,43

-- End of report -~-
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 10 of 23

SABAL RIDGE APARTMENT ASSOCIATION, INC.
BOARD OF DIRECTORS MEETING
MARCH 4, 2016
ASPECIAL ASSESSMENT WILL BE CONSIDERED

On Friday, March 4, 2016, at 5:30 PM, or immediately following the Annual Meeting, in the Sabal Ridge Lobby
Sitting Room, a Board of Directors Meeting will be held to approve a Special Assessment. Any Member of the
Association has a right to speak on any Agenda Item for a maximum of three (3) minutes for each Agenda Iter,
provided they sign the register prior to the Meeting Indicating Agenda Items to be addressed.

An identification of Agenda items [s as follows:
L, Certifying Quorum. Call to Order.

2. Proof of Notica of Meeting: Posted and Mailed February 9, 2046,

3. Special Business:

SPECIAL ASSESSMENT to be levied against unit owners for expenses incurred, or to be
Incurred, prior to obtaining financing for the elevator modernization and garage water
mitigation/concrete replacement projects. These costs are over and above those
anticipated by the Annual Budget.

§ 193,500.00 Architectural fees including civil engineering, landscape architect,
arborist and MEP (mechanical, electrical, plumbing) engineering.

54,000.00 EBL Construction Management — through April 30%

30,352.00 Karins Engineering ~ structural engineering — paid to date

65,500.00 Otis Elevator — alevator modernization ~ contract daposit

262,000.00 Otis Elevator — elevator modernization — per contract ~ due
upon delivery of materials

§.605,852.00 TOTAL
Review/Discussion/fiotion

4, Adjournment
For the Board of Directors

Theedore Boinis
Posted; February 10, 2016 Vice President
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 11 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SABAL RIDGE APARTMENT ASSOCIATION INC
SPECIAL ASSESSMENT - MARGH 4, 2016
Due
Due 1-Apr-16
UNIT NAME PERCENT 41-Apr-16 i-May-i6
# L .
ONE PAYMENT TWO PAYMENTS

iN SABAL RIDGE 1.722% 10,432.77 5,216.39
1s POPE 2.848% 17,254.66 8,627.33
2N SHUFF 3,003% 18,193.74 $,096.87
28 DOSTIE 3.003% 18,193.74 9,096.87
SN KIMMEL - BETTIUS 3.025% 18,327.02 8,163.61
38 MULVIHILL 3.025% 18,327.02 9,163.54
@N SPENCER 3.047% 18,460.34 9,230.16
48 POLOKOFF 3.047% 18,460.31 9,230.16
SN DUBROW 3.058% 18,593.60 9,296.80
38 BOINIS 3.069% 18,593.60 9,296.80
8N DICK 3.081% 18, 726,89 9,363.44
6s JEELOF 3.091% 18,726.89 9,363.44
7N KALLMAN 3.113% 18,860.17 9,430,09
78 SOBEL 3.113% 18,860.17 9,430.09
&N GRAVES 3.435% 18,993.46 9,496.73
8S ANDERSON 3.135% 18,993.46 9,496.73
ON HILLENBRAND 3.157% 19,126.75 9,583.37
gs HILLENBRAND 3.187% 19,126.75 9,563.37
10N TEICH 3.180% 19,266.09 9,633.05
108 POLK 3.180% 49,266.09 9,633.05
1iN SUGAR 3.202% 19,398,38 9,699.69
118 SUGAR 3.202% 19,389.38 ___. 9,699.69
12N DESHIELDS 3.224% 19,632.67 9,766.33
128 ACKERMAN 3.224% 19,532.67 9,766.33
14N —_ [LEVINE 3.268% 19,789.24 9,899.62
148 KATZ 3.268% 19,799.24 9,889.62
15N SHARLIN 3.312% 20,065.82 16,032.91
188 VAN WINKLE 3.312% 20,065.82 10,032.94
_ 16N DOSHI 3.356% 20,332.38 10,186.20
"168 DOSHI 3.356% 20,332.39 10,166.20
17N KULLY 3.533% 21,404.75 40,702.38
17s PAINO 3.533% 21,404.75 10,702.38
TOTAL 400.000% $605,852.00 $302,926.00

 
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 12 of 23

 

750 SOUTH OCEAN BOULEVARD » BOCA, RATON, FLORIDA 33432
‘Telephone: 601-365-0122 + Facsimile: 651-366-4546

September 7, 2016

To All Unit Owners:

Enclosed is a Special Assessment Notice plus spreadsheets on the various methods of

payment approved by the Board of Directors at the Special Meeting of the Board of
Directors on August 24, 2016.

As you can see, you will have three (3) options:
1. payment in full on September 15, 2016

2. two equal payments — one on September 15, 2016 and the second on February 15, 2017

3. quarterly installments starting on September 15, 2016 and each quarter thereafter —
December 15, March 15 and June 15, for eleven (14) years with 4.09% interest

Please notify me of your payment preference by September 12% and | will send you the
corresponding invoice for payment.

Should you have any questions, please contact me at the management office:
(562) 395-9122,

Sincerely,

Ann Lattanzio, CAM
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 13 of 23

NOTICE OF SPECIAL MEETING OF THE BOARD OF DIRECT ORS OF
See a ale Sl ee IEE eS OF ThE BOARD OF DIRECTORS OF
SABAL RIDGE APARTMENT ASSOCIATION, ENC,

A Special Meeting of the Board of Directors of Sabal Ridge Apartment Association, Inc, will be held on
Wednesday, August 24, 2016, at 5:00 P.M, EDT, in the Sitting Room of the Szbal Ridge Apartments
Condominium located at 750 South Ocean Boulevard, Boca Raton, Florida 33432, for the purpose of (1)
considering the adoption of a Special Assessment of § 6,530,000.00 (plus Interest on the loan with Bank
of America, such interest rate to be determined as of the date of the closing of the loan which ts for a
term of eleven (11) years) for (a) replacement of garage celling/parking deck slab and repair, restoration
or replacement of related areas, (b) modernization of the mechanical systems of the two (2) elevators
and renovating the interior of the cabs of the elevators, (c) first floor and garage lobby renovations, (d)
replacement of building tower exterior resident storage units, (e) engineering and architectural costs
related to the slab replacement project, (f) repayment of the loan with Bank of America being entered
into by the Association with respect to the foregoing described projects, and (2) considering the

approval of pledging or assigning the Special Assessment as collateral for the loan with Bank of America
and approval of the loan and loan documents.

AGENDA

1. Call to Order:
2, Establishment of a Quorum;

3. Proof of Notice of Meeting: Posted and sent First Class Mall to all Unit Owners ~ August 9, 2016;

4, Consideration of adoption of a Special Assessment of Six Million Five Hundred Thirty Thousand
Doltars ($ 6,530,000,} plus Interest on the eleven (11) year loan from Bank of America (such interest
rate to be determined at the time of closing of the loan) for (1) the replacement of the garage
ceiling/parking deck slab and the repair, restoration or replacement of related areas,

(2) modernization of the mechanical systems of the two (2) elevators and renovating the interiors of
the cabs of the elevators, (3) first floor and garage lobby renovations, (4} replacement of the
building tower exterlor resident storage units, (5) engineering and architectural costs related to the
slab replacement project, (6) repayment of the loan with Bank of America being entered into by the
Association with respect to the foregoing described projects. If adopted, each unit in the Sabal
Ridge Apartments Condominium will be assessed its share of the Special Assessment pursuant to
the provisions of the Declaration of Condominium and the Board of Directors will determine the

" amount(s) and due date or dates for the payment of such Special Assessment based upon which
owners either elect to pay their share ina iump sum payment or in installments over the course of

the Assoclation’s loan with Bank of America (such installments to Include the owner’s share of
interest on the loan).

5. Consideration of approving the pledging/assigning of the Association's right, title and interest to
the above described Special Assessment as collateral for the laan with Bank of America, and
approval of borrowing up to $ 6,530,000.00 from Bank of America with respect to the Special
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 14 of 23

Notice of a Special Meeting of the Board of Directors of
Sabal Ridge Apartment Association, Inc. to be held August 24, 2016

Page Two

Assessment projects and the loan documents related thereto (Closing Statement, Compliance

Certificate, Loan Agreement, Officers Certificate, Promissory Note, Security Agreement and UCC
Financing Statement Form),

‘

6 Adjournment

Dated: August 8, 2016 Sabal Ridge Apartment Association, Inc.

By:

 

Douglas P. Dick, President
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 15 of 23

ange AP. ASSOCIATION INC

86/201

1

‘4
195,095.90
496,095,

§32,50
o7
i 10
989,

BOINIS
842.30

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 16 of 23

 

 

 

 

 

 

 

 

 

 

oo'oss'rats OO'rrL‘seZ$ oo'S¢9'6} Les %000°00}- WLOL
99°619'9 £9'98/0'9Z 02999992 WSEG'S INNVIHaS SZ)
99°61.9'9 €9°8/0'9z 02°999'987 %EEG'ES ATINI NZL
£O'S6L'9 LLL bz G8 PBr 21z OSES fHSod SOL
£0°E6i'9 LL ZL bZ 96° ¥6r 712 %OGC'S IHSsod NGL
ES LLL’ &e'Lyr've Le'Z26 997 MELEE JTINIM NVA SSL
ES LLL'9 ee itr're Le'C26'997 WEES NITYVHS NSL
oo. ¥9'0E0'9 So eel ve 29° 6rS'S9z a ZIWH Srl
y9'oea'o Go 221 ‘be 29 6rS's9e 397 E SNIAZT NvL
vP'6ra's 92° 16L'SZ £0° 222192 Wye NVIAIMAYOV SZL
vr'6r6'S 9/°161'SZ €0°2/1'492 Whee ES saTaivs3a NeL
pe's0e's LeGeo'ez L2°066'64z %cOZ S yvons SLL
3806'S 2e°Se9'ez L2°066'6SZ %C0e S HVvONnS NEL
¥Z'992'S 86 Clr ez 6E'F07 852 %08L'S W10d Sol
ve'999'S 86 clr'cc 6o P07 852. WOIL'S HOLL NOL
08°$z3'S Lee0e'sz 88"9ES ‘9S %ISL'E CNVYENATHH S6
09’sze's Lz'e0e'e2 99’9ee'99z WSLS ONVHSNATHH Né
0¢'S9/'¢ L8°OrL ez 9g'oss'rsz %GELE NOSHAONY' $8
0c SeZ's L8OFL EZ 95°0S9'PSz %SCLE SAAVHD Ng
Lo rrZ's e¥'9/6 cz #2 F91'2SZ WELLES Tag0s SZ
tO PZ'S cy'e26'2e ve 79L'Zsz WELLS NVINTIVH NZ
LOvoz'S €0'°O19'cz 26°116'0SZ WL6O'E A011 $9
bO'¢02'S £0918 26° 16'092 %L60°E wold N9
L¥'e99'S #9'ES9'CzZ 09°16) ‘6yz %690°S SINIOd Ss
LY'ES9'S 9699 Zz 09°481'6r7 % 690° Mousa NS
Lg'e29's G2 L6r'ee 92°S0h' Lz IPOS A4ONO10d Sr
Lg'ezo's SZLEGF Ze 2 SOF L¥Z WLO'E YeONAdS N¥
L2°zas's 98°8¢e Zz 96°819'G7Z GEO THHIATOW Se
Lee3c's ge'ece'ez 96°819'S¥z ¥%SZO'S Snliiag NE
Zo Les's or99} ‘cz yO ces 'erz %EO0E 34LLSod Sz
CO LESS 9r'991 ‘ce ¥O' Cea Cre %EGOE 4aNHs Ne
69°SS2 5 PESZO'LZ O72 Lve' Lez ¥Ove'S 4dOd Sh
LL ZALES POLL SL LL’Oc8'6eL WELL 29dly Tyavs NE
A THA LENO WONNY SYVWaA NSAS TS
#
LNSWSSSSSV SONVNSLNIVY! LNAOYFd SIAIVN LINN
| TWwiodds | £L0¢ ‘$) HASWAIOFG ANG
LSFYSLNI %60' HLIM 9b02 “be LSNONY GaAOUddY INSINSSASSY TvidsdS JO FINGSHOS
| | ON! NOILVIDOSSY LNAWLdvdy S90le Ways

 

 

 

 

 
23
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 17 of

SABAL RIDGE APARTMENT ASSOCIATION, INC.
BOARD OF DIRECTORS MEETING
MARCH 1, 2019 5:25 PM EST
A SPECIAL ASSESSMENT WILL BE CONSIDERED

A Special Meeting of the Board of Directors of Sabal Ridge Apartment Association, Inc. will be held on
Friday, March 1, 2029, at 5:05 BRA. EST or immediately followlng the Annual MMesting, In the Siting
Room of the Sabal Ridge Apartments Condominium located at 750 South Ocean Boulevard, Bora
Raton, Florida 33432, for the purpose of considering the adoption of a Special Assessment of
$3,494,567.74 to complete: (a) replacement of garage celling/parking deck slab and repair, restoration
or replacement of related areas, (b) modernization of the mechanical systems of two (2) elevators and
renovating the interior of the cabs of the elevators, (c} first floor and Garage lobby renovations including
wall and floor tile, wail coverings and furniture, (d) Instalting porcelain pavers on the east decks , (e)
engineering and architectural costs related to the slab replacement project, (f} landscaping replacement
and upgrades, {z) installing concrete pavers in the drive and parking areas to the front of the building,
(h} refurbish pool, {i} replace exterior lights, (} construction administration, (k} replacement of A/c
piping in the garage, {I) replace A/C heat exchanger and well pumps, (m) salt-water welt repair, (n} gym

equipment, (o) garage overhead roll-up door, (p) upgraded security system and cameras, (q) outdoor
kitchen, and other Items as required to complete these projects.

AGENDA

1. Call to Order;

2. Establishment of q Quorum;

Proof of Notice of Meeting: Posted and sent First Class Mail to all Unit Owners - February 13, 2049;

4. Consideration of adoption of a Special Assessment of Three Million Four Hundred Ninety-Four
Thousand Five Hundred Sixty-Seven Dotlars and 74 Cents ($ 3,494,567,74) to complete: {a}

replacement of the garage ceiling/parking deck slab and repair, restoration or replacement of
related areas, (b) modernization of the mechanical systems of two {2} elevators and renovating the
interiors of the cabs of the élevators, (c) first floor and garage lobby renovations Including wall and
floor tile, wall coverings and furniture, (d) installing porcelain pavers on the east decks, (a)
engineering and architectural costs related to the slab replacement project, (f} landscaping
replacement and upgrades, (g) installing concrete Pavers in the drive and parking areas to the

front of the buliding, (h) refurbish pool, (i) replace exterior lights, (j} construction administration, (k}
reptacement of A/C piping in the garage, (I) replace A/C heat exchanger and well pumps, {m)
salt-water well repair, (n} gym equipment, (0) garage overhead roll up door, (p) upgraded security
system and cameras, (q) outdoor kitchen, and other Items as required to complete these projects
(please see budget attached). These costs are over and above those Included and anticipated by the
Annual Budget. if adopted, each unit in the Sabal Ridge Apartments Condominium will be assessed
lts share of the Special Assessment pursuant to the provisions of the Declaration of Condominium
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 18 of 23

Board of Directors Meeting

March 4, 2019 — 5:15 PM or immediately following the Annual Meeting
A Special Assessment Will Be Considered
Page Two

(please see unit breakdown attached), The due date for this lump sum payment will be
April 15, 2015,
Raview/Discussion/Motion

3. Adjournment

Dated: February 13, 2019

 

 

Peter Kallman, President
9 of 23
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 1

   

      

   

“Bheaehgeg
$ $58,163.06
POCO #1 Roll Ui . 5 "| a7nse03
POCO #2, #0, B14. 59 Aides aeapa, dffaring flald conditions $ $44,481.00
POCO #4 Additonal conceete pours $ 86,248.46
POCO #43, #21, 228 Landscape andoradit z 205 276.64 .
peso poreaialn pavers and slabs at east deck and poo! denk “ 4 22h Bt '
ne jighting and replace sonditt 8 62,087.80 .
POCO#8 Concrete pavare - Fro & 163,455,00 .
~ POCO d10 Garage level replacement of atom drain linea & 84,825,438
POCO #11 ADA Ramp & Railing &i18 Ralling upgrade at West oraah wall 3 88,478.08
PCCO #42 Paneing, FPL Vault, Water Pipa ropalr 1 5 48,006.30
POCO #82 Porte Cochere H Bea, Add’ lobby deo light haltarda; Sool itt instar . &§ $1,038.18
Diteot Purchaes sutdanr lights . $ 101,000.00
Other POCO 8 180,491.88
Subtotal Hard Coste $ 6 ,400,648.47
Grech 7 BEL Sharad Savlnge Contingenoy $ (80,000,00)
Credk.2 BAL Buyoutssvings $ (148,888.40)
iw pllgwanees Remaining § {67,003.00}
OARAQE F 20H 6,034, 667.07
Soft Goats
ESL Preconstruction Sarvisas $ 72,312.00
V6 Architectural Group $ 228,000,00
Construction Administration {V3} 4 13,472.00
Structural Enginaer Ingpactions) 9 522,000.00
Material Testing & Surveyor Avirom & Associates, tno, 3 6,560.00
Geocsonlos -aelamis monitoring $ 69,027.06
OQumnars Construciion $ 188,000,06
Legal, Bonds, Penmit Feag 3 217,610,00
Valet $ 28,088.00
Bank Changes 8 38,403,00
Land PlantanChatle Puiman $ 418,000.00
EI ‘§ 92,200.00

     

 

  

Additional Infrastrusture Hsintenanse Heme

     

URED Fee

Replace AIC piping § 43,000.00
Temp HVAC Cooling tower & 76,000.00
HVAG pumps and continganoy + 100,000,00
Refurbish Pool $ 68,274.00
Repiacs A/C heat exchanger 6 106,090,00
Conterina wail repair & Diesal sierege ; 8 40,000.00
Outdoor kitchen & Ratalning wal $ 26,000.06
Elevator , 3 748,000,00
Green Tia Remove Tle, Stucoo and Paint oS, 000.00
iL an; tle gees ie toarreleeeeaa ee an

  

  
  

 

 

 

Ode Rg
TOTAL Bowowed from Bank §  6,800,000,00

Interest 255,000.00
Spacial Assosament@en 5 60,000.00
Aegoan:

mant March 204g § 650,852.00
Addiong Work 3 9.404 neP74
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 20 of 23

SABAL RIDGE APARTMENT ASSOCIATION INC -

4
PA

SABAL RIDGE 7

3.
3.003%

x

"3.625%
3.

‘ 3.202%

3.224%

3.633%

 
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 21 of 23

March 16, 2012

RE; Special Assessment
Hurricane Impact Resistant Window and Door Project

To All Sable Ridge Unit Owners:

As many of you are aware, after extensive work on the part of the board of directors, we closed

our $ 2.M loan with Bank of America on March 9", allowing us to fund the hurricane impact
resistant window and door project.

The loan closed at a rate of 3.49% - lower than the rate the bank originally quoted.
Thave enclosed two schedules for the payment of the special assessment for your unit.

The first is for a cash payment to the Association. If you are taking this option, payment
would be due, in full, on April 15,2012. Please advise me by April 1" and I will send
you an invoice for the payment of this amount.

The second option includes financing over a seven year period. Payments would be due
quarterly, but on the 15" of the month. The first payment would be also be due on

April 15, 2012. Invoices will be sent April 1".

I will need to mest with a representative of each unit prior to the start of the project to determine
what preparation will be needed, Not all window treatments will have to be removed, it depends
on how and where they are installed. For example, on interior shutters, most of the time, the

frame is back far enough that we only need to remove the shutter panels, and can leave the frame
in place,

We will need to clear an area approximately four to six feet in front of the window or door they
ate installing. All fragile items should be removed if they are in front of an opening, even if they

are further back, The openings are, of course, subject to wind gusts. Artwork that is in the
general vicinity should also be removed.

Please contact me whenever you are ready, and I will be happy to meet with you to discuss the
specifics of your apartment. I do have information on a company that has worked with unit
owners in several of the hi-rises along the beach when they were preparing for window projects.

They took down window treatments, moved and rehung artwork, etc. This preparation would be
a unit owner expense.

Special Assessment - Window and Door Project
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 22 of 23

March 16, 2012
Page Two

Some general project information: Windows and doors will be brought up on swing stations on
the outside of the building. Work crews will be both inside and outside your apartment. The
walkway from your front door to the window or door they are working on will be covered, In
some cases, a plastic wall will be erected in front of the opening to protect the interior of your
unit, We will have a security guard with the crew whenever they are in your unit, and I will also
be in the unit and inspecting their work several times each day. Our engineer, Willy Cook, from
Bromley-Cook, will be doing periodic inspections and water tests.

As to the time frame, right now we expect the project to start around the beginning of June.

Fenexpert USA, our contractor, will have two erews here, and each should complete a unit per

week. When the start date gets closer, and I have a more definite schedule, I will be able to give
you an idea of when they will be in your apartment.

Should you have any questions, please contact me at the management office: (561) 395-9122,

Sincerely,

Ann Lattanzio
Community Association Manager
Case 0:21-cv-60456-WPD Document 7-3 Entered on FLSD Docket 03/25/2021 Page 23 of 23

 

SABAL RIDGE APARTMENT ASSOCIATION INC

|_-

| |

|

 

SCHEDULE OF SPECIAL ASSESSMENT FOR WINDOW AND DOOR REPLACEMENT WITH 3.49% INTEREST”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DUE JANUARY 15, 2019 | SPECIAL |
UNIT NAME PERCENT MAINTENANCE ASSESSMENT BUDGET
#
SEVEN YRS. ANNUAL QUARTERLY
4N SABAL RIDGE 1.722% 38,887.78 5,552.55 1,388.14) NA
1s POPE 2.848% 64,283.06 9,183.32 2,295.83
2N SHUFF 3.003% 67,781.61 9,683.11 2 420.78
28 DOSTIE 3.003% 67,781.61 9,683.11 2,426.78
3N KIMMEL 3.025% 68,278.18 9,754.05 2,438.51 paid
38 MULMIHILL 3.025% 68,278.18 9,754.05 2 438.51 [paid
4N LANE 3.047% 68,774.75 9,824.99 2 456.25 |paid
4s POLOKOFF 3.047% 68,774.75 9,824.99 2,456.25| paid
6N DUBROW 3.069% 69,271.32 9,895.93 2,473.98 paid
5S BUCK 3.069% 69,271.32 9,895.93 2,473.98 |paid
6N DICK 3.091% 69,767.89 $,966.87 2,491.72
6S STEINMETZ 3.091% 69,767.89 9,966.87 2,491.72 paid
7N KALLMAN 3.113% 70,264.46 40,037.81 2,509.45 | paid
7S SOBEL. 3.413% 70,264.46 10,037.81 2,509.45|paid
8N GRAVES 3.135% 70,761,03 410,108.74 2,527.19 paid
8s ANDERSON 3.135% 70,761.03 {0,108.74 2,527.19
ON HILLENBRAND 3.157% 71,257.59 10,179.68 2,544,92 (paid
9S HILLENBRAND 3.157% 71,257.59 40,179.68 2,644.92 |paid
40N ‘[TEICH 3.180% 71,776.73 40,253.85 2,563.46
108 POLK __ 3.180% 71,776.73 10,253.85 2,563.46
41N SUGAR 3.202% 72,273.30 40,324.78 2 581.20|paid
418 SUGAR. 3.202% 72,273.30 10,324.78 2 581.20/paid
42N DESHIELDS 3.224% 72,769.87 10,395.72 2,598.93
128 ACKERMAN 3.224% 72,769.87 10,395.72 2,598.93 [paid
44N LEVINE 3.268% 73,763.01 40,537.60 2,634.40|paid
148 KATZ 3.268% 73,763.01 10,537.60 2634.40 |paid
45N SHARLIN 3.312% 74,756.15 10,679.48 2,669.87
15S SUGAR 3.312% 74,756.15 10,679.48 2,669.87 [paid
16N DOSHI 3.356% 75,749.28 40,821,35 2,705.34 [paid
168 DOSHI 3.356% 75,749.28 10,821.35 2,705.34 |paid
47N KULLY 3.533% 79,744.40 14,392.09 2,848.02 (paid
478 SERRIANNI 3.533% 79,744.40 11,392.09 2,848.02 [paid
TOTAL 400.000% $2,257,130.00 $322,448.00 $80,612.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
